Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the amendment filed on 06/30/2022.  Claims 1-20 were pending. Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
”receiving in-session user activity entered into an initial graphical user interface (GUI) from a user electronic device of a user, wherein the in-session user activity comprises types of user interactions with one or more websites during a browsing session; 
selectively aggregating the in-session user activity of the user with historical activity data of the user comprises sorting each in-session user activity of the user and each historical activity data of the user into one or more respective groups, wherein the one or more respective groups comprise a distribution of interaction counts in a categorization level of a hierarchical categorization scheme over a period of time; 
coordinating displaying an altered GUI based on the one or more intents, as filtered”
as stated claims in 1 and 11. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 indicated claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bendfeldt, US 2019/0042981 A1, System for customizing output based on e.g. biological data of user, has adaptive interface unit customizing output data using machine learning process based on analysis of user data, where output data is intended to elicit change.
Bandari et al., US 11082509 B1, Computer-based method for determining session intent of user, involves removing corresponding user action from aggregation of all user actions to form corpus of user sessions and determining multiple clusters based on corpus of user sessions.
Krishnamoorthy et al., US 2015/0007065 A1, Computer-implemented method for determining user browsing behavior, involves receiving recorded user activity corresponding to web browsing session and determining user browsing behavior based on recorded user activity, [0037], FIG.7.
Dicker et al. US 8965998 B1, Computer-implemented method for selecting e.g. button for inclusion in web page, involves utilizing effectiveness data to automatically refine components, and refining component selections over time in response to user actions, FIG.6.
Sinha et al., US 2015/0286645 A1, Personalization system for generating personalized results for online user, has personalization server for returning set of scores to requesting system for personalizing online experience of online user, [0045, 59].

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446